Citation Nr: 0330607	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  01-09 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318 for cause of the veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs





ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had verified active service from September 1960 
to April 1964.  He died in April 1998.  He had unverified 
service from April 1964 to April 1967.  The veteran died in 
April 1998.  The appellant is the veteran's mother.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The veteran had recognized active duty beginning in 
April 1964 to include service in the Republic of Vietnam 
during 1966.  

2.  The official death certificate shows that the veteran 
died in April 1998 due to diabetes mellitus. 

3.  At the time of the veteran's death service connection 
was not in effect for any disorder.

4.  The veteran's diabetes mellitus is of service origin.

5.  The service-connected diabetes mellitus caused the 
veteran's death.

6.  The grant of service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310 
rendered moot the appellant's alternative claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1.  The veteran had a third period of recognized active duty 
beginning in April 1964 which included service in Vietnam 
during 1966.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R 
§§ 3.12, 3.203 (2003).

2.  Diabetes mellitus was incurred in active duty.  38 
U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2003).

3.  A service-connected disability caused or contributed 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).

4.  As to the issue of entitlement to DIC under 38 U.S.C.A. 
§ 1318, no benefit remains to be awarded and no controversy 
remains; the claim is dismissed. 38 U.S.C.A. § 7105 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

The RO notified the appellant of the VCAA and what evidence 
the VA would obtain in the statement of the case in October 
2001, and in supplemental statements of the case on October 
9, 2002 and in March 2003.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO has obtained pertinent records and 
sought to verify an unverified period of service. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  Under that decision no less than a one-year 
notice for response is required.  

The appellant was last notified of 38 C.F.R. § 3.159(b)(1) 
in a supplemental statement of the case, dated in March 
2003.  However, she was not requested to furnish specific 
evidence.  In view of the grant of the benefit being sought, 
the Board finds that the requirements of the VCAA have been 
met.  


I.  Factual Background

The official death certificate shows that the veteran died 
in April 1998 at the age of 57.  The cause of death was 
diabetes mellitus "uncomp".  No other condition was listed.  
An autopsy was not performed.  At the time of the veteran's 
death, service connection was not in effect for any 
disorder.

Service medical records consist of the examination report at 
induction in September 1960, which shows that on examination 
the clinical evaluation for all systems and parts of the 
body was normal.   

A DD Form 214, Report of Transfer or Discharge shows service 
from September 1960 to December 1960.  Another DD Form 214, 
shows a period of service from December 1960 to April 29, 
1964, and contains a remark of "immediate reenlistment."  
The veteran's MOS was light weapons infantryman.  Under 
decorations it was reported that he was awarded marksman and 
sharpshooter badges.

An apparent original General Order, dated in October 1966, 
shows that the veteran was awarded The Purple Heart Medal 
for wounds received in connection with military operations 
against a hostile force in Vietnam.  These records show that 
the veteran was SP4 E-4, and was a member of Company A, 2nd 
Battalion, 27th infantry Division, 25th Infantry Division

An apparent original memorandum from Headquarters 25th 
Infantry Division regarding the subject of port call 
instructions - air travel, dated December 18, 1966, contains 
the veteran's name and notes that he was a member of Co A 
2/27th Inf (Company A, 2nd Battalion, 27th infantry Division).  
That record indicates that the veteran was to receive 
transportation to Tan Son Nhut and then from there to 
McGuire AFB a day later in December 1966.  

An apparent original Special Orders from Headquarters 25th 
Infantry Division entitled Special Orders, dated December 
19, 1966, lists the veteran and notations including SP4 E4 
MOS of 11B20 Co A 2d Bn 27th Inf. Asg to: USAIC (3150 Ft 
Benning Ga  DOR: 30 April 1964 of ETS (expiration of term of 
service): 29 Apr 70.  

Received in August 1981 was the veteran's application for 
compensation benefits.  At that time he indicated that he 
served on active duty from 1960 to 1967.  

In an April 1982 reply to a request for verification of 
service, the National Personnel Records Center (NPRC) stated 
that it was unable to identify the final discharge for 
enlistment on April 30, 1964.

VA clinical records in 1991 and 1992 include a January 1992 
note of treatment for hypertension.  

In a March 1992 reply to a request for confirmation of 
service period dates, the NPRC indicated that the veteran 
served from September 1960 to December 1960, from December 
1960 to April 29, 1964, and entered on active duty on April 
30, 1964. 

Private medical records show that the veteran was 
hospitalized in August 1995 with a diagnosis of right 
temporal hemorrhagic infarct.  A subsequent VA treatment 
record in August 1995 shows that the veteran was seen after 
a cerebrovascular accident (CVA) that month. That record 
noted a history that the veteran was recently diagnosed with 
high blood pressure, was a chronic smoker, without further 
systemic illness or other toxic habits.  The veteran denied 
a history of diabetes mellitus, stroke in the family, 
history of anemia in the family, history of heart disease or 
trauma.  

The report of a May 1996 VA Aid and Attendance examination 
noted a history that the veteran suffered a CVA 
(cerebrovascular accident) in August 1995, and had markedly 
elevated blood pressure at that time.  After examination, 
the diagnoses consisted of status post cerebrovascular 
accident with left residual hemiparesis, hypertensive 
cardiovascular disease under treatment, and exogenous 
obesity.

VA treatment records in 1995 and 1996 reflect treatment for 
different medical conditions and disorders, including very 
advanced glaucoma with severe damage, high blood pressure, 
CVA with residual left hemiparesis.

A copy of Army document, DA Form 2496-E, dated in December 
1997, submitted by the appellant, lists effective dates of 
service, including from September to December 1960, with 
honorable separation; from December 1960 to April 29, 1964, 
with honorable separation; and an enlistment beginning on 
April 30, 1964.  The ending date and character of discharge 
for the last service period is not listed. 

A copy Army document, DA Form 1577, dated in April 1999, 
submitted by the appellant, shows that the veteran had the 
following awards: The Purple Heart Medal, Good Conduct 
Medal, National Defense Service Medal, Vietnam Service Medal 
with one Bronze Star, and Republic of Vietnam Campaign 
Ribbon with Device (1960). 


II.  Analysis

A.  Service Connection for Cause of Death

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c)(1).  It is not sufficient to show that the 
service connected disability casually shared in producing 
death; rather, a causal connection must be shown.

Under certain regulatory presumptions, service connection 
may also be granted on a presumptive basis for certain 
chronic diseases, including diabetes mellitus.  First, 
service connection may be granted if manifested to a 
compensable degree within 1 year from the date of 
separation.  38 C.F.R. §§ 3.307, 3.309(a) (2003).  Second, 
if a veteran was exposed to a herbicide agent during active 
military, naval, or air service, Type II diabetes mellitus 
shall be service-connected if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e) (2003).  

Applicable criteria provide that a veteran who, during 
active military, naval, or air service, served in Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) and the "Veterans Education and 
Benefits Expansion Act of 2001," Pub L. No. 107-103, 115 
Stat. 976 (2001). 

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by an appellant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department (a copy of an original document is 
acceptable if the copy was issued by the service department 
or if the copy was issued by a public custodian of records 
who certifies that it is a true and exact copy of the 
document in the custodian's custody); (2) the document 
contains needed information as to length, time, and 
character of service; and (3) in the opinion of the VA, the 
document is genuine and the information contained in it is 
accurate. 38 C.F.R. § 3.203(a) (2002).  However, where the 
appellant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203, the VA shall request verification of service 
from the service department.

To summarize, lay testimony and statements are deemed 
competent evidence with regard to the description of the 
veteran's symptoms.  A layperson is not competent, in the 
absence of evidence demonstrating that he or she has medical 
training or expertise, to render medical findings or 
opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). 

The appellant asserts that the veteran had service in 
Vietnam, during a period of active service from April 1964 
to 1967, and that due to exposure to Agent Orange while 
serving in Vietnam he had diabetes mellitus which was the 
cause of the veteran's death.  The RO has denied this claim 
on the basis of the absence of verification of active 
service from April 1964 to January 1967, including service 
in Vietnam.  

The record shows the NPRC and the Department of the Army 
have verified that the veteran re-enlisted in the Army on 
April 30, 1964.  The normal enlistment period is three 
years.  The NPRC and the Department of the Army have been 
unable to verifiy the discharge date or character of 
discharge for the third period of service.  However, the 
Department of the Army has verified that the veteran 
serviced in Vietnam during 1966 and was awarded several 
decorations associated with service in Vietnam, to include 
the Purple Heart Medal.  

As such the Board is satisfied that the veteran did service 
in Vietnam during 1966.  Therefore the critical question is 
the character of discharge for his third period of service.  
In this regard, the Department of the Army has verified that 
the veteran was awarded a Good Conduct Medal.  

Pertinent to this claim, Army Regulation 600-8-22 (Military 
Awards) provides that the Good Conduct Medal is awarded for 
meeting certain criteria cited indicating a high level of 
character, loyalty, obedience, goal support, and exemplary 
conduct.  Pertinent to the appellant's case, the Good 
Conduct Medal is awarded for any of the following periods of 
continuous active service in conjunction with the above 
indicated criteria: (1) each 3 years completed, and (2) for 
first award only, upon termination of service of less than 3 
years but more than 1 year.  Such a medal is awarded at the 
end of the veteran's term of service and would not be 
awarded if the character of discharge, in general, was not 
honorable.

Service administrative records pertaining to the veteran's 
period of service beginning April 30, 1964 are missing, and 
the record reflects that attempts by the RO to obtain those 
records have been unsuccessful.  In cases where records once 
in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of- the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the appellant's claim has 
been undertaken with this heightened duty in mind.

Furthermore, the Board notes that the service-related 
documents submitted by the appellant satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service.  In the opinion of the Board those documents are 
genuine and accurate official documents of the appropriate 
U.S. service department, and contain needed information as 
to length, time, and character of service.  38 C.F.R. § 
3.203(a) (2002).  

T hus the Board is satisfied that the record, as discussed 
above, shows that the veteran completed a period of service 
that began April 30, 1964 including an assignment in Vietnam 
in 1966.  The Board further finds that there is sufficient 
evidence to support a finding that the veteran completed 
that period of service under honorable conditions, based on 
his receipt of the Good Conduct Medal associated with the 
third period of service.  

The official death certificate shows that the veteran died 
from diabetes mellitus.  The veteran is presumed to have 
been exposed during service in Vietnam to an herbicide 
agent.  38 C.F.R. § 3.307(a)(6)(iii).  There is no 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  Moreover, as 
the veteran is presumed to have been exposed to a herbicide 
agent during active military service, and as there is no 
affirmative evidence to the contrary, the Board finds that 
the veteran's diabetes mellitus is service-connected.  38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307,  3.309(e) (2003).  

Thus, the Board finds that the veteran's diabetes mellitus 
is of service origin and that it caused the veteran's death.  
Accordingly, service connection for the cause of the 
veteran's death is warranted.

B.  Dependency and Indemnity Compensation

The appellant has also claimed entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318.  Benefits 
authorized by 38 U.S.C.A. § 1318 shall be paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected under certain 
circumstances.  As discussed above, the Board has granted 
service connection for the cause of the veteran's death and 
awarded DIC benefits under the provisions of 38 U.S.C.A. § 
1310.  Also, benefits under 38 U.S.C.A. § 1318 are payable 
to the deceased veteran's surviving spouse or children, not 
to the mother of a deceased veteran.  

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed. 38 
U.S.C.A. § 7105(d)(5).  Because the Board has granted DIC 
benefits under 38 U.S.C.A. § 1310, there is no remaining 
controversy and the claim under 38 U.S.C.A. § 1318 has been 
rendered moot.


ORDER

Service connection for the cause of the veteran's death is 
granted.

The appeal as to entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 1991 & Supp. 2002) is 
dismissed.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



